DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregoire et al. (US 10,103,445 B1).
In claim 20, Gregoire discloses in Figs. 2-6, an antenna, comprising: 
one or more substrates (204) defining an antenna aperture having a plurality of unit cells (201s), wherein the antenna aperture is rectangular (see Fig. 2 and Fig. 4, each has a rectangular shape); and 
each of the plurality of unit cells comprising: 
a metal layer (metallic patch 201) attached to a portion of the one or more substrates and defining an iris opening (102); and 
one or more tunable capacitance (202 in Figs 2-4, or 501, 601 in Figs. 5-6) devices positioned within or across the iris opening, each tunable for resonance frequency of the unit cell, wherein the one or more tunable capacitance devices have uniform orientation across at least a portion of the antenna aperture (as shown in Figs. 2-4).
In claim 39, Gregoire discloses in Figs. 2-6, an antenna, comprising: 
one or more substrates (204) defining an antenna aperture having a plurality of unit cells (201s), each of the plurality of unit cells comprising: 
a metal layer (metallic patch 201) attached to one of the one or more substrates and defining an iris opening (102); and 
one or more tunable capacitance devices (202 in Figs 2-4, or 501, 601 in Figs. 5-6) positioned within or across the iris opening (102), each to tune resonance frequency of the unit cell, wherein each the one or more tunable capacitance devices comprises a discrete diode (a diode for variable varactor 601 in Fig. 6) capacitively-coupled to the iris opening (102).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quarfoth et al. (US 2020/0083605 A1).
In claim 20, Quarfoth discloses in Figs. 1-2, an antenna, comprising:
one or more substrates defining an antenna aperture (10) having a plurality of unit cells (slot radiators), wherein the antenna aperture is rectangular (see Fig. 1A; aperture 10 has rectangular shape); and
each of the plurality of unit cells comprising:
a metal layer attached to a portion of the one or more substrates ([0061]; the antenna 10 may be constructed using a printed circuit board which is a laminate consisting of layers of metal and layers of dielectric) and defining an iris opening (14); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire et al. (US 10,103,445 B1) in view of Shipton et al. (US 2017/0170557 A1).
In claim 16, Gregoire discloses in Figs. 2-6, an antenna, comprising: 
one or more substrates (204) defining an antenna aperture having a plurality of unit cells (201s); and 
each of the plurality of unit cells comprising: 
a metal layer (metallic patch 201) attached to a portion of the one or more substrates and defining an iris opening (102); and 
one or more tunable capacitance (202 in Figs 2-4, or 501, 601 in Figs. 5-6) devices positioned within or across the iris opening, each tunable for resonance frequency of the unit cell, wherein the one or more tunable capacitance devices have uniform orientation across at least a portion of the antenna aperture (as shown in Figs. 2-4);
with the exception of disclosing wherein the antenna aperture is circular.
In the same field of endeavor, Shipton discloses in Fig. 10, the antenna aperture is circular ([0073] FIG. 10 illustrates an aperture having one or more arrays of antenna elements placed in concentric rings around an input feed of the cylindrically fed antenna).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a cylindrically fed antenna that creates an inward travelling feed wave. In such a case, the feed wave most naturally comes from a circular structure.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quarfoth et al. (US 2020/0083605 A1).
In claim 16, Quarfoth discloses in Figs. 1-2, an antenna, comprising:
one or more substrates defining an antenna aperture (12) having a plurality of unit cells (slot radiators); and
each of the plurality of unit cells comprising:
a metal layer attached to a portion of the one or more substrates ([0061]; the antenna 10 may be constructed using a printed circuit board which is a laminate consisting of layers of metal and layers of dielectric) and defining an iris opening (14); and 

with the exception of disclosing wherein the antenna aperture is circular.
In the same field of endeavor, Shipton discloses in Fig. 10, the antenna aperture is circular ([0073] FIG. 10 illustrates an aperture having one or more arrays of antenna elements placed in concentric rings around an input feed of the cylindrically fed antenna).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a cylindrically fed antenna that creates an inward travelling feed wave. In such a case, the feed wave most naturally comes from a circular structure.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire et al. in view of Aikawa et al. (JP 2006-287970 A).
In claim 40, Gregoire discloses the antenna of claim 39; with the exception of explicitly disclosing wherein the discrete diode is connected in series with a capacitor that is coupled to the iris opening.
However, Aikawa discloses in Fig. 1, a fixed capacitor in parallel or in series to the varactor diode 10 (First Example Reference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a variable capacitance element in the opening provided in the circuit conductor, a conventional fixed electromagnetic wave field can be electronically controlled to form a variable resonator. And since the capacitance value of the varactor diode as the variable capacitance element can be arbitrarily controlled by the control voltage, the adaptive property and versatility as the resonator are greatly enhanced; wherein the diode in series with the capacitor are suable for adjusting an antenna apparatus.
Allowable Subject Matter
Claims 17, 18, and 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-15 and 21-38 appear to comprise allowable subject matter.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 20 have been considered but are moot because the new ground of rejection, as set forth in the above detailed action.
The objection of original claim 20 is withdrawn due to further consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844